

Exhibit 10.10
 
SUBORDINATION AGREEMENT
 
 
This Subordination Agreement, dated as of January 14, 2008, is made by
STRASBOURGER, PEARSON, TULCIN, WOLFFE, INC., a New York corporation, acting as
the authorized agent for the holders of certain Subordinated Secured Convertible
Debentures (the “Subordinated Creditors”), for the benefit of WELLS FARGO BANK,
NATIONAL ASSOCIATION, acting through its Wells Fargo Business Credit operating
division (the “Lender”).
 
MISCOR GROUP, LTD., an Indiana corporation (“MISCOR”), MAGNETECH INDUSTRIAL
SERVICES, INC., an Indiana corporation (“MIS”), MARTELL ELECTRIC, LLC, an
Indiana limited liability company (“Martell”), HK ENGINE COMPONENTS, LLC, an
Indiana limited liability company (“HK”), MAGNETECH POWER SERVICES, LLC, an
Indiana limited liability company (“MPS”), IDEAL CONSOLIDATED, INC., an Indiana
corporation (“Ideal”), 3-D SERVICE, LTD., an Ohio limited liability company
(“3D”), and AMERICAN MOTIVE POWER, INC., a Nevada corporation (“AMP” and
together with MISCOR, MIS, Martell, HK, MPS, Ideal and 3D, the “Borrowers” and
each a “Borrower”) are now or hereafter may be indebted to the Lender on account
of loans or the other extensions of credit or financial accommodations from the
Lender to the Borrowers, or to any other person under the guaranty or
endorsement of the Borrowers.
 
The Subordinated Creditors have made loans or granted other financial
accommodations to one or more of the Borrowers.
 
As a condition to making any loan or extension of credit to the Borrowers, the
Lender has required that the Subordinated Creditors subordinate the payment of
the Subordinated Creditors’ loans and other financial accommodations to the
payment of any and all indebtedness of the Borrowers to the Lender.  Assisting
the Borrowers in obtaining credit accommodations from the Lender and
subordinating its interests pursuant to the terms of this Agreement are in the
Subordinated Creditors’ best interest.
 
ACCORDINGLY, in consideration of the loans and other financial accommodations
that have been made and may hereafter be made by the Lender for the benefit of
the Borrower, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Subordinated Creditors hereby
agree as follows:
 
1.            Definitions.  As used herein, the following terms have the
meanings set forth below:
 
“Borrower Default” means a Default or Event of Default as defined in any
agreement or instrument evidencing, governing, or issued in connection with
Lender Indebtedness, including, but not limited to, the Credit Agreement, or any
default under or breach of any such agreement or instrument.


--------------------------------------------------------------------------------



 
“Collateral” means all collateral now or hereafter securing payment of the
Lender Indebtedness, including all proceeds thereof.
 
“Credit Agreement” means that certain Credit and Security Agreement dated as of
January 14, 2008, by and among the Borrowers and the Lender as the same may
hereafter be amended, supplemented or restated from time to time.
 
“Lender Indebtedness” means each and every debt, liability and obligation of
every type and description which the Borrowers may now or at any time hereafter
owe to the Lender, whether such debt, liability or obligation now exists or is
hereafter created or incurred, and whether it is or may be direct or indirect,
due or to become due, absolute or contingent, primary or secondary, liquidated
or unliquidated, or joint, several or joint and several, all interest thereon
and all fees, costs and other charges related thereto (including all interest,
fees, costs and other charges accruing after the commencement of any case,
proceeding or other action relating to the bankruptcy insolvency or
reorganization of any Borrower, whether or not allowed in such proceeding or
other action), all renewals, extensions and modifications thereof and any notes
issued in whole or partial substitution therefor.
 
“Lien” means any security interest, mortgage, deed of trust, pledge, lien,
charge, encumbrance, title retention agreement or analogous instrument or
device, including the interest of each lessor under any capitalized lease and
the interest of any bondsman under any payment or performance bond, in, of or on
any assets or properties of a person, whether now owned or hereafter acquired
and whether arising by agreement or operation of law.
 
“Subordinated Indebtedness” means all obligations arising under the Debentures
and each and every other debt, liability and obligation of every type and
description which any Borrower may now or at any time hereafter owe to the
Subordinated Creditors, whether such debt, liability or obligation now exists or
is hereafter created or incurred, and whether it is or may be direct or
indirect, due or to become due, absolute or contingent, primary or secondary,
liquidated or unliquidated, or joint, several or joint and several.
 
“Debentures” means the Subordinated Secured Convertible Debentures issued in
March 2005 by MISCOR Group, Ltd. f/k/a Magnetech Integrated Services Corp. and
payable to the order of the Subordinated Creditors in the original principal
amounts set forth on Exhibit A hereto, which debentures are scheduled to be paid
in full on or before February 28, 2008, together with all renewals, extensions
and modifications thereof and any note or notes issued in substitution therefor.
 
2.            Subordination.  The payment of all of the Subordinated
Indebtedness is hereby expressly subordinated to the extent and in the manner
hereinafter set forth to the payment in full of the Lender Indebtedness; and
regardless of any priority otherwise available to the Subordinated Creditors by
law or by agreement, the Lender shall hold a first priority Lien in the
Collateral, and any Lien claimed therein (including any proceeds thereof) by the

2

--------------------------------------------------------------------------------



 
Subordinated Creditors shall be and remain fully subordinate for all purposes to
the Lien of the Lender therein for all purposes whatsoever.  The Subordinated
Indebtedness shall continue to be subordinated to the Lender Indebtedness even
if the Lender Indebtedness is subordinated, avoided or disallowed under the
United States Bankruptcy Code or other applicable law.
 
3.            Payments.  Until all of the Lender Indebtedness has been paid in
full and the Lender has released its Lien in the Collateral, the Subordinated
Creditors shall not, without the Lender’s prior written consent, demand, receive
or accept any payment (whether of principal, interest or otherwise) from any
Borrower in respect of the Subordinated Indebtedness, or exercise any right of
or permit any setoff in respect of the Subordinated Indebtedness, except that
the Subordinated Creditors may accept scheduled payments of interest and
principal required to be paid under the Debentures, so long as no Borrower
Default has occurred and is continuing or will occur as a result of or
immediately following any such payment.
 
4.            Receipt of Prohibited Payments.  If the Subordinated Creditors
receive any payment on the Subordinated Indebtedness that the Subordinated
Creditors are not entitled to receive under the provisions of this Agreement,
the Subordinated Creditors will hold the amount so received in trust for the
Lender and will forthwith turn over such payment to the Lender in the form
received (except for the endorsement of the Subordinated Creditors where
necessary) for application to then-existing Lender Indebtedness (whether or not
due), in such manner of application as the Lender may deem appropriate.  If the
Subordinated Creditors exercise any right of setoff which the Subordinated
Creditors are not permitted to exercise under the provisions of this Agreement,
the Subordinated Creditors will promptly pay over to the Lender, in immediately
available funds, an amount equal to the amount of the claims or obligations
offset.  If the Subordinated Creditors fail to make any endorsement required
under this Agreement, the Lender, or any of its officers or employees or agents
on behalf of the Lender, is hereby irrevocably appointed as the attorney-in-fact
(which appointment is coupled with an interest) for the Subordinated Creditors
to make such endorsement in the Subordinated Creditors’ names.
 
5.            Action on Subordinated Indebtedness.  The Subordinated Creditors
will not commence any action or proceeding against any Borrower to recover all
or any part of the Subordinated Indebtedness, or join with any creditor (unless
the Lender shall so join) in bringing any proceeding against any Borrower under
any bankruptcy, reorganization, readjustment of debt, arrangement of debt
receivership, liquidation or insolvency law or statute of the federal or any
state government, or take possession of, sell, or dispose of any Collateral, or
exercise or enforce any right or remedy available to the Subordinated Creditors
with respect to any such Collateral, unless and until the Lender Indebtedness
has been paid in full and the Lender has released its Lien in the Collateral.

3

--------------------------------------------------------------------------------



 
6.            Action Concerning Collateral.
 
(a)            Notwithstanding any Lien now held or hereafter acquired by the
Subordinated Creditors, the Lender may take possession of, sell, dispose of, and
otherwise deal with all or any part of the Collateral, and may enforce any right
or remedy available to it with respect to any Borrower or the Collateral, all
without notice to or consent of the Subordinated Creditors except as
specifically required by applicable law.
 
(b)            In addition, and without limiting the generality of the
foregoing, if (i) a Borrower Default has occurred and is continuing, (ii) a
Borrower or the Lender intends to sell or otherwise dispose of any Collateral to
an unrelated third party outside the ordinary course of business, (iii) the
Lender has given written notice thereof to the Subordinated Creditors, and (iv)
the Subordinated Creditors have failed, within ten (10) days after receipt of
such notice, to purchase for cash the Lender Indebtedness for the full amount
thereof, the Subordinated Creditors shall be deemed to have consented to such
sale or disposition, to have released any Lien it may have in such Collateral
and to have authorized the Lender and its agents to file partial releases with
respect to such Collateral.
 
(c)            The Lender shall have no duty to preserve, protect, care for,
insure, take possession of, collect, dispose of, or otherwise realize upon any
of the Collateral, and in no event shall the Lender be deemed the Subordinated
Creditors’ agent with respect to the Collateral.  All proceeds received by the
Lender with respect to any Collateral may be applied, first, to pay or reimburse
the Lender for all costs and expenses (including reasonable attorneys’ fees)
incurred by the Lender in connection with the collection of such proceeds, and,
second, to any Lender Indebtedness secured by the Lender’s Lien in that
Collateral in any order that it may choose.
 
7.            Bankruptcy and Insolvency.  In the event of any receivership,
insolvency, bankruptcy, assignment for the benefit of creditors, reorganization
or arrangement with creditors, whether or not pursuant to bankruptcy law, the
sale of all or substantially all of the assets of any Borrower, dissolution,
liquidation or any other marshalling of the assets or liabilities of any
Borrower, the Subordinated Creditors will file all claims, proofs of claim or
other instruments of similar character necessary to enforce the obligations of
such Borrower in respect of the Subordinated Indebtedness and will hold in trust
for the Lender and promptly pay over to the Lender in the form received (except
for the endorsement of the Subordinated Creditors where necessary) for
application to the then-existing Lender Indebtedness, any and all moneys,
dividends or other assets received in any such proceedings on account of the
Subordinated Indebtedness, unless and until the Lender Indebtedness has been
paid in full and the Lender’s Lien in the Collateral has been terminated.  If
the Subordinated Creditors shall fail to take any such action, the Lender, as
attorney-in-fact for the Subordinated Creditors, may take such action on the
Subordinated Creditors’ behalf.  The Subordinated Creditors hereby irrevocably
appoint the Lender, or any of its officers or employees on behalf of the Lender,
as the attorney-in-fact for the Subordinated Creditors

4

--------------------------------------------------------------------------------



 
(which appointment is coupled with an interest) with the power but not the duty
to demand, sue for, collect and receive any and all such moneys, dividends or
other assets and give acquittance therefor and to file any claim, proof of claim
or other instrument of similar character, to vote claims comprising Subordinated
Indebtedness to accept or reject any plan of partial or complete liquidation,
reorganization, arrangement, composition or extension and to take such other
action in the Lender’s own name or in the name of the Subordinated Creditors as
the Lender may deem necessary or advisable for the enforcement of the agreements
contained herein; and the Subordinated Creditors will execute and deliver to the
Lender such other and further powers-of-attorney or instruments as the Lender
may request in order to accomplish the foregoing.  If the Lender desires to
permit the use of cash collateral or to provide post-petition financing to a
Borrower, the Subordinated Creditors shall not object to the same or assert that
its interests are not being adequately protected.
 
8.            Restrictive Legend; Transfer of Subordinated Indebtedness.  The
Subordinated Creditors will cause the Debentures and all other notes, bonds,
debentures or other instruments evidencing the Subordinated Indebtedness or any
part thereof to contain a specific statement thereon to the effect that the
indebtedness thereby evidenced is subject to the provisions of this Agreement,
and the Subordinated Creditors will mark their books conspicuously to evidence
the subordination effected hereby.  Attached hereto is a true and correct copy
of the Debentures bearing such legend.  At the request of the Lender, the
Subordinated Creditors shall deposit with the Lender the Debentures and all of
the other notes, bonds, debentures or other instruments evidencing the
Subordinated Indebtedness, which notes, bonds, debentures or other instruments
may be held by the Lender so long as any Lender Indebtedness remains outstanding
or the Lender’s Lien in the Collateral has not been terminated.  The
Subordinated Creditors are the lawful holder of the Debentures and have not
transferred any interest therein to any other person or entity.  Without the
prior written consent of the Lender, the Subordinated Creditors will not assign,
transfer or pledge to any other person any of the Subordinated Indebtedness or
agree to a discharge or forgiveness of the same.
 
9.            Continuing Effect.  This Agreement shall constitute a continuing
agreement of subordination, and the Lender may, without notice to or consent by
the Subordinated Creditors, modify any term of the Lender Indebtedness in
reliance upon this Agreement.  Without limiting the generality of the foregoing,
the Lender may, at any time and from time to time, without the consent of or
notice to the Subordinated Creditors and without incurring responsibility to the
Subordinated Creditors or impairing or releasing any of the Lender’s rights or
any of the Subordinated Creditors’ obligations hereunder:
 
(a)            change the interest rate or change the amount of payment or
extend the time for payment or renew or otherwise alter the terms of any Lender
Indebtedness or any instrument evidencing the same in any manner;
 
(b)            sell, exchange, release or otherwise deal with any property at
any time securing payment of the Lender Indebtedness or any part thereof;

5

--------------------------------------------------------------------------------



 
(c)            release anyone liable in any manner for the payment or collection
of the Lender Indebtedness or any part thereof;
 
(d)            exercise or refrain from exercising any right against any
Borrower or any other person (including the Subordinated Creditors); and
 
(e)            apply any sums received by the Lender, by whomsoever paid and
however realized, to the Lender Indebtedness in such manner as the Lender shall
deem appropriate.
 
10.            No Commitment.  None of the provisions of this Agreement shall be
deemed or construed to constitute or imply any commitment or obligation on the
part of the Lender to make any future loans or other extensions of credit or
financial accommodations to the Borrowers.
 
11.            Marshalling.  The Subordinated Creditors hereby waive any and all
rights to require the marshalling of assets in connection with the exercise of
any of the Lender’s remedies permitted by applicable law or agreement.
 
12.            Notice.  All notices and other communications hereunder shall be
in writing and shall be (i) personally delivered, (ii) transmitted by registered
mail, postage prepaid, or (iii) transmitted by telefacsimile, in each case
addressed to the party to whom notice is being given at its address as set forth
below:
 
If to the Lender:
 
Wells Fargo Business Credit
111 East Wayne Street, 2nd Floor
MAC N8622-02A
Fort Wayne, Indiana 46802
Attention:  Lynn A. Gruber
Telefacsimile:  260/461-6037
 
 
If to the Subordinated Creditors:
 
Strasbourger, Pearson, Tulcin, Wolffe, Inc.
33 Whitehall Street, 17th Floor
New York, NY  10004
Telefacsimile:  (212) 785-1833
Attention:       Mr. Michael J. Schumacher and
Mr. Ron Moschetta 
 
or at such other address as may hereafter be designated in writing by that
party.  All such notices or other communications shall be deemed to have been
given on (i) the date received

6

--------------------------------------------------------------------------------



if delivered personally, (ii) the date of posting if delivered by mail, or
(iii) the date of transmission if delivered by telefacsimile.
 
13.            Conflict in Agreements.  If the subordination provisions of any
instrument evidencing Subordinated Indebtedness conflict with the terms of this
Agreement, the terms of this Agreement shall govern the relationship between the
Lender and the Subordinated Creditors.
 
14.            No Waiver.  No waiver shall be deemed to be made by the Lender of
any of its rights hereunder unless the same shall be in writing signed on behalf
of the Lender, and each such waiver, if any, shall be a waiver only with respect
to the specific matter or matters to which the waiver relates and shall in no
way impair the rights of the Lender or the obligations of the Subordinated
Creditors to the Lender in any other respect at any time.
 
15.            Binding Effect; Acceptance.  This Agreement shall be binding upon
the Subordinated Creditors and the Subordinated Creditors’ heirs, legal
representatives, successors and assigns and shall inure to the benefit of the
Lender and its participants, successors and assigns irrespective of whether this
or any similar agreement is executed by any other subordinated creditor of any
Borrower.  Notice of acceptance by the Lender of this Agreement or of reliance
by the Lender upon this Agreement is hereby waived by the Subordinated
Creditors.
 
16.            Miscellaneous.  The paragraph headings herein are included for
convenience of reference only and shall not constitute a part of this Agreement
for any other purpose.  This Agreement may be executed in any number of
counterparts, each of which shall be an original, but all of which together
shall constitute one instrument.
 
17.            Governing Law; Consent to Jurisdiction and Venue; Waiver of Jury
Trial.  This Agreement shall be governed by and construed in accordance with the
substantive laws (other than conflict laws) of the State of Wisconsin.  Each
party consents to the personal jurisdiction of the state and federal courts
located in the State of Wisconsin in connection with any controversy related to
this Agreement, waives any argument that venue in any such forum is not
convenient, and agrees that any litigation initiated by any of them in
connection with this Agreement may be venued in either the state or federal
courts located in Milwaukee County, Wisconsin.
 
THE PARTIES WAIVE ANY RIGHT TO TRIAL BY JURY IN ANY ACTION OR PROCEEDING BASED
ON OR PERTAINING TO THIS ACKNOWLEDGMENT.

7

--------------------------------------------------------------------------------



 
IN WITNESS WHEREOF, the Subordinated Creditors have executed this Subordination
Agreement as of the date and year first above-written.
 
 
STRASBOURGER PEARSON TULCIN WOLFF INC.
By:
/s/ Michael J. Schumacher
 
By:
/s/ Rom Moschetta
Printed Name:
Michael J. Schumacher
 
Printed Name:
Rom Moschetta
Title:
President
 
Title:
 
Date:
1/7/08
 
Date:
1/02/08

 
 

8

--------------------------------------------------------------------------------



ACKNOWLEDGMENT BY BORROWERS
 
 
The undersigned, being the Borrowers referred to in the foregoing Agreement,
hereby (i) acknowledges receipt of a copy thereof, (ii) agrees to all of the
terms and provisions thereof, (iii) agrees to and with the Lender that it shall
make no payment on the Subordinated Indebtedness that the Subordinated Creditors
would not be entitled to receive under the provisions of the Agreement,
(iv) agrees that any such payment will constitute a default under the Lender
Indebtedness, and (v) agrees to mark its books conspicuously to evidence the
subordination of the Subordinated Indebtedness effected hereby.
 
 
MISCOR GROUP, LTD.
 
MAGNETECH POWER SERVICES, LLC
                   
By:
/s/ Richard J. Mullin
 
By:
/s/ Richard J. Mullin
 
Richard J. Mullin, Treasurer
   
Richard J. Mullin, Treasurer
                   
MAGNETECH INDUSTRIAL SERVICES, INC.
 
IDEAL CONSOLIDATED, INC.
         
By:
/s/ Richard J. Mullin
 
By:
/s/ Richard J. Mullin
 
Richard J. Mullin, Treasurer
   
Richard J. Mullin, Treasurer
         
MARTELL ELECTRIC, LLC
 
3-D SERVICE, LTD.
         
By:
/s/ Richard J. Mullin
 
By:
/s/ Richard J. Mullin
 
Richard J. Mullin, Treasurer
   
Richard J. Mullin, Treasurer
         
HK ENGINE COMPONENTS, LLC
 
AMERICAN MOTIVE POWER, INC.
         
By:
/s/ Richard J. Mullin
 
By:
/s/ Richard J. Mullin
 
Richard J. Mullin, Treasurer
   
Richard J. Mullin, Treasurer

 
 
 
 


--------------------------------------------------------------------------------



 
Exhibit A
 
Attach copy of Debentures with following legend:
 
THIS INSTRUMENT IS SUBJECT TO THE TERMS OF A SUBORDINATION AGREEMENT BY
STRASBOURGER, PEARSON, TULCIN, WOLFFE, INC., AS AUTHORIZED AGENT, IN FAVOR OF
WELLS FARGO BANK, NATIONAL ASSOCIATION, ACTING THROUGH ITS WELLS FARGO BUSINESS
CREDIT OPERATING DIVISION, DATED AS OF JANUARY 14, 2008.
 
 